DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, there is no teaching or suggestion in the art of record disclosing a display device comprising an isolation layer pattern disposed in the peripheral region that has a first side surface and a second side surface opposite the first side surface with a light-emitting layer disposed on the isolation layer and the first electrodes wherein the light-emitting layer covers the first side surface and the second side surface of the isolation pattern as in accordance with the combination of limitations of claim 1.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-8.
Regarding claims 9-14, there is no teaching or suggestion in the art of record disclosing a display device comprising an isolation layer disposed on the semiconductor substrate that includes a first opening in the peripheral region and second openings in the pixel region, wherein a light-emitting layer is disposed on the isolation layer and in the first opening and the second openings as in accordance with the combination of 
Regarding claims 15-20, there is no teaching or suggestion in the art of record disclosing a manufacturing method of a display device comprising the steps of forming an isolation layer on the semiconductor substrate and patterning the isolation layer to form a first opening in the peripheral region and second openings in the pixel region, followed by a step of forming a light-emitting layer on the patterned isolation layer and in the first opening and the second openings as in accordance with the combination of steps of claim 15.  Therefore, independent claim 15 is deemed allowable along with its dependent claims 16-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/11/21